Taet, C. J.,
concurring. I agree with the apparent conclusion of the majority that, by providing a credit against a fine of only three dollars per day of confinement, *104Section 2947.20, Revised Code, now provides an unreasonably inadequate monetary allowance for such confinement. I say “now” because that allowance, together with the cost of feeding and housing a prisoner, may have represented a fair allowance when it was legislatively provided for in 1943. However, it is no longer adequate because of the diminished value of today’s dollar.
It seems to me that this unreasonably inadequate monetary allowance as a credit on a fine makes Section 2947.20, Revised Code, invalid because it deprives a person confined thereunder “of * * * liberty * # * without due process of law/’ contrary to the Fourteenth Amendment to the Constitution of the United States.
If the state takes property from its owner and pays him an inadequate amount of compensation therefor, it is obvious that the state thereby deprives the owner of his property without due process of law. Likewise, under Section 2947.20, Revised Code, if the state takes the liberty of the person convicted and fined in order to collect its fine, in making an inadequate allowance for that liberty, it thereby deprives that person of his liberty without due process of law.
The “equal protection” rationale of Griffin v. Illinois (1956), 351 U. S. 12, does suggest an attractive basis for sustaining the contention of this indigent relator that he cannot be confined pursuant to Section 2947.20, Revised Code.
However, if the equal protection reasoning of that decision is used as the basis for preventing confinement under Section 2947.20, Revised. Code, of only those who are indigent, then confinement thereunder of a defendant who is not indigent will necessarily deny him protection of the laws equal to that given an indigent defendant.
Furthermore, subsequent pronouncements of the Supreme Court of the United States have indicated a recognition that the decision in Griffin v. Illinois, supra, should be considered as based upon the due process requirement of a fair trial, including, where an appeal is provided, one in which the defendant is represented by counsel who is *105provided with what he needs to make that appeal. See, for example, Linkletter v. Walker (1965), 381 U. S. 618, at 639 (Mr. Justice Clark); Tehan v. Shott (1966), 382 U. S. 406, at 416 (Mr. Justice Stewart); Johnson v. New Jersey (1966), 384 U. S. 719, at 727 and 728 (Mr. Chief Justice Warren); and Stovall v. Denno (1967), 388 U. S. 293, at 297 and 298 (Mr. Justice Brennan).
Hence, I disagree with the majority opinoin to the extent that it uses the equal protection reasoning of Griffin v. Illinois, supra, to sustain its conclusions.
Schneiher, J., concurs in the foregoing concurring opinion.